Motion to dismiss appeal denied. January 20, 1936, is fixed when all the parties may be heard by the Industrial Board on the settlement of this record, at the office of the Board in the city of New York. In the event the time *860or place fixed in this decision is unsatisfactory, the hearing shall be had shortly thereafter at a time and place to be fixed by the Industrial Board, after notice to the parties. In the event the record is not settled before February twentieth the settlement of the record may be brought on by motion at the Compensation Term of this court beginning March 2, 1936. It is suggested that the Industrial Board may waive the provisions of their rule 16, and determine the question involving claim of payment of compensation in like manner as wages, to the end that the entire question may be disposed of on one appeal. However, in the event this suggestion is not adopted by the Board, the present appeal will be disposed of and the subject of advance payments reserved for a later hearing, and, if necessary, a further appeal. Present — Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ.